Exhibit 1 Media Relations Daniel Suárez +57 (1) 603-9079 daniel.suarezm@cemex.com Investor Relations Patricio Treviño +57 (1) 603-9823 patricio.trevinog@cemex.com CEMEX LATAM HOLDINGS TO REPORT SECOND QUARTER 2, 2014 BOGOTA, COLOMBIA, JULY 11, 2014 – CEMEX Latam Holdings, S.A. ("CLH") (BVC: CLH), announced today that it will report its second quarter 2014 results on Thursday, July 17, 2014. CLH will host a conference call and webcast presentation on this same date at 10:00 AM ET to discuss these results. The live presentation can be accessed at www.cemexlatam.com, or interested parties may access the audio-only conference call by dialing +1 and entering the passcode 37683953. CLH is a regional leader in the building solutions industry that provides high-quality products and reliable services to customers and communities in Colombia, Panama, Costa Rica, Nicaragua, El Salvador, Guatemala, and Brazil. CLH's mission is to encourage the development of the countries where it operates through innovative building solutions that foster well-being. ###
